Citation Nr: 1639269	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1986 to May 1997, October 2001 to May 2002, and May to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.  

The issues of service connection for tinnitus, lumbar spine and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current hearing loss disability under VA law and regulations.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 38 C.F.R. § 3.385 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2010 and January 2012.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims file.  VA provided a relevant and adequate examination in October 2011.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis of Service Connection for Bilateral Hearing Loss Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2015); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

The Veteran's service treatment records demonstrate the following audiometric results:  

Enlistment examination in February 1986: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
5
5
5
5
0
-
LEFT
5
5
0
0
0
-


November 1987 Reference Audiogram:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
10
10
0
15
0
-
LEFT
10
10
10
10
5
-

October 1989 Hearing Conservation report:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
5
5
0
5
0
-
LEFT
5
5
0
0
0
-

November 1990 Hearing Conservation report:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
0
0
0
10
0
-
LEFT
0
5
0
5
0
-

March 1997 separation examination:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
5
5
0
5
0
-
LEFT
0
5
0
0
0
-


During the pendency of the claim, the Veteran underwent a VA audiologic examination in October 2011.  At that time, the following audiometric data was obtained:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
10
15
5
15
10
100%
LEFT
5
15
10
10
20
100%

Finally, the Veteran has not indicated that he has undergone any VA audiological treatment and there are no VA audiology records in the claims file.  Likewise, the Veteran's private treatment records of record are not audiological in nature and do not demonstrate any audiometric data on which the Board may analyze the presence of a hearing loss disability at this time.  

Based on the foregoing evidence, the Board must deny service connection for bilateral hearing loss at this time.  The objective evidence of record does not demonstrate that the Veteran has a hearing loss disability under VA law and regulations.  Specifically, the Veteran does not 40 decibels of loss in any or the appropriate thresholds, nor does he have 26 decibels of loss in three or more of the appropriate thresholds.  See 38 C.F.R. § 3.385.  

Accordingly, the Board cannot find that a current hearing loss disability exists at this time on which a claim of service connection can be predicated; the Board therefore must deny the Veteran's claim of service connection for bilateral hearing loss.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The appeal is being remanded, in part, to determine the Veteran's periods of ACDUTRA and INACDUTRA service.  This is necessary because the record reflects injury to the right knee and a fall (which the Veteran related to his current lumbar spine disorder).  However, these incidents can serve as a basis for establishing service connection only if they occurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA),

Regarding the right knee claim, in a February 2008 record, it was noted that the Veteran had no knee pain prior to injury on November 3, 2007.  The Board notes that it is unclear from the record whether the Veteran was on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) on November 3, 2007.  The Board therefore finds that the right knee claim must be remanded at this time in order to verify what type of service, if any, the Veteran was serving on November 3, 2007, as well as any subsequent period, particularly in January 2009 when he was noted to fall on his right knee.  

On remand, the AOJ should also afford the Veteran any appropriate examination regarding his right knee disorder based on the type of service he was serving, if any, on November 3, 2007, or during any subsequent period of service to include January 2009.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the lumbar spine claim, the Veteran underwent a VA examination in October 2011; the examiner rendered an addendum opinion in January 2012.  The Veteran claimed that he fell from an obstacle and injured his back in 2001 and that he has had back pain since that time.  The examiner noted that the only instance of back pain was in 1990, which resolved and was acute.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not related to service as the service records did not demonstrate any injury in 2001, and he did not seek treatment for any back problem in the intervening 21 years between 1990 and 2009.

The Board notes that a September 2000 service treatment record documents a fall 15 feet from an obstacle during May 2000.  Therefore, the Board finds the Veteran competent and credible with respect to the occurrence of that injury.  The Board, however, is unable to ascertain what type of duty status the Veteran was serving at that time.  Therefore, the lumbar spine claim must also be remanded at this time in order to verify the duty status of the Veteran in May 2000, when it appears that such injury to his back may have occurred.  

Moreover, the Veteran's March 1997 Report of Medical History at separation from service at that time noted a history of recurrent back pain since 1992; such a notation makes the examiner's statements inaccurate that the Veteran's back pain in 1990 was acute and resolved.  Consequently, the Board finds that the January 2012 examiner's opinion is inaccurate and inadequate; on remand, another VA examination and medical opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  Also, the Veteran indicates that be believes his lumbar spine disorder is potentially caused by his right knee disability.  Accordingly, on remand, if entitlement to service connection for a right knee disability is established, the examiner should address whether the lumbar spine disability is caused or aggravated by the right knee disability.

With regards to the tinnitus claim, the October 2011 examiner opined that the Veteran's military occupational specialty (MOS) was noted to have a low probability for noise exposure.  However, the examiner did not appear to ask the Veteran what types of noise exposure he was contending he had in service.  Moreover; the Veteran reported that he has had tinnitus for approximately 10 years, which would place the onset of his tinnitus during his 2001-2002 period of service.  The examiner did not address any of these facts.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination and medical opinion respecting the Veteran's tinnitus.  See Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's duty status (ACDUTRA, INACDUTRA or not in any service status) on the dates of November 3, 2008, May 2000 and January 2009.  

2.  Schedule the Veteran for a VA examination to determine whether his tinnitus is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service in either in either 1986-1997, 2001-2002, or 2003, to include any noise exposure during those periods of time as a result of his military occupational specialty (MOS) of an Air Transportation Craftsman/Journeyman.  

The examiner should specifically ask the Veteran regarding the types of noise exposure he has had during and after military service.  

All opinions must be accompanied by a clear rationale.  

3.  After the development ordered above has been completed, if the evidence shows that any of the knee complaints or injuries occurred during a period of ACDUTRA or INACUTRA, the AOJ should afford the Veteran a VA examination of his right knee.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current knee disability is etiologically related to any injury of the right knee incurred during a period of ACDUTRA or INACUTRA.  The provided opinion must be supported by a clear rationale.  

4.  Schedule the Veteran for a VA examination to determine whether any current lumbar spine disability is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service in either 1986-1997, 2001-2002, or 2003.  The claims folder must be made available to and be reviewed by the examiner.  

The examiner should specifically address the multiple notations of back pain during the 1986-1997 period of service, to include the notation of recurrent back pain since 1992 in the March 1997 Report of Medical History.  

Also, please note that for purposes of this opinion, the examiner should assume that a lumbar spine injury occurred during May 2000, as competently and credibly attested to by the Veteran in his statements of record and corroborated by his service treatment records.  The examiner should render the appropriate opinion respecting that injury depending on the verification of the duty status at the time he suffered that injury.

Finally, if the right knee is found to be service connected, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current lumbar spine disability is caused or aggravated by the right knee disability.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the lumbar spine disability prior to aggravation by the right knee disability.  

All opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for tinnitus, lumbar spine and right knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


